Exhibit 10.1

EXECUTION COPY

 

 

AMENDED AND RESTATED

REVOLVING CREDIT FACILITY AGREEMENT

dated as of

December 21, 2011,

among

BELO CORP.,

the LENDERS party hereto,

SUNTRUST BANK

and

ROYAL BANK OF CANADA,

as Co-Syndication Agents

THE NORTHERN TRUST COMPANY

and

CAPITAL ONE N.A.,

as Co-Documentation Agents

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC,

SUNTRUST ROBINSON HUMPHREY, INC.,

and

RBC CAPITAL MARKETS

as Joint Lead Arrangers and Joint Bookrunners

 

 

[CS&M Ref. No. 6701-759]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page    

ARTICLE I

 

Definitions

   SECTION 1.01.   Defined Terms      1    SECTION 1.02.   Classification of
Loans and Borrowings      22    SECTION 1.03.   Terms Generally      22   
SECTION 1.04.   Accounting Terms; GAAP      22    SECTION 1.05.   Status of
Obligations      23      ARTICLE II      The Credits    SECTION 2.01.  
Commitments      23    SECTION 2.02.   Loans and Borrowings      23    SECTION
2.03.   Requests for Borrowings      24    SECTION 2.04.   Letters of Credit   
  25    SECTION 2.05.   Funding of Borrowings      29    SECTION 2.06.  
Interest Elections      30    SECTION 2.07.   Termination, Reduction and
Increase of Commitments      31    SECTION 2.08.   Repayment of Loans; Evidence
of Debt      33    SECTION 2.09.   Prepayment of Loans      34    SECTION 2.10.
  Fees      34    SECTION 2.11.   Interest      35    SECTION 2.12.   Alternate
Rate of Interest      36    SECTION 2.13.   Increased Costs      36    SECTION
2.14.   Break Funding Payments      38    SECTION 2.15.   Taxes      38   
SECTION 2.16.   Payments Generally; Pro Rata Treatment; Sharing of Certain
Amounts      40    SECTION 2.17.   Mitigation Obligations; Replacement of
Lenders      42    SECTION 2.18.   Defaulting Lenders      42      ARTICLE III
     Representations and Warranties    SECTION 3.01.   Organization; Powers     
44    SECTION 3.02.   Authorization; Enforceability      45    SECTION 3.03.  
Governmental Approvals; No Conflicts      45    SECTION 3.04.   Financial
Condition; No Material Adverse Change      45    SECTION 3.05.   Properties     
45   

 

i



--------------------------------------------------------------------------------

SECTION 3.06.   Litigation, Labor and Environmental Matters      46    SECTION
3.07.   Compliance with Laws and Agreements      46    SECTION 3.08.   Certain
Legal Matters      47    SECTION 3.09.   Taxes      47    SECTION 3.10.   ERISA
     47    SECTION 3.11.   Disclosure      47    SECTION 3.12.   Senior
Indebtedness Status      48    SECTION 3.13.   Anti-Terrorism Laws      48     
ARTICLE IV      Conditions    SECTION 4.01.   Effective Date      48    SECTION
4.02.   Each Credit Event      49      ARTICLE V      Affirmative Covenants   
SECTION 5.01.   Financial Statements and Other Information      50    SECTION
5.02.   Notices of Material Events      51    SECTION 5.03.   Existence; Conduct
of Business      52    SECTION 5.04.   Payment of Obligations      52    SECTION
5.05.   Maintenance of Properties; Insurance      52    SECTION 5.06.   Books
and Records; Inspection Rights      52    SECTION 5.07.   Compliance with Laws
     52    SECTION 5.08.   Use of Proceeds and Letters of Credit      53   
SECTION 5.09.   Guarantee Requirement      53      ARTICLE VI      Negative
Covenants    SECTION 6.01.   Liens      53    SECTION 6.02.   Fundamental
Changes      53    SECTION 6.03.   Transactions with Affiliates      54   
SECTION 6.04.   Restrictive Agreements      54    SECTION 6.05.   Sale and
Lease-Back Transactions      55    SECTION 6.06.   Limitation on Indebtedness   
  55    SECTION 6.07.   Financial Covenants      56    SECTION 6.08.  
Restricted Payments      56    SECTION 6.09.   Asset Sales      57    SECTION
6.10.   Investments, Loans, Advances, Guarantees and Acquisitions      58   

 

ii



--------------------------------------------------------------------------------

  ARTICLE VII      Events of Default      ARTICLE VIII      The Administrative
Agent      ARTICLE IX      Miscellaneous    SECTION 9.01.   Notices      64   
SECTION 9.02.   Waivers; Amendments      65    SECTION 9.03.   Expenses;
Indemnity; Damage Waiver      66    SECTION 9.04.   Successors and Assigns     
67    SECTION 9.05.   Survival      70    SECTION 9.06.   Counterparts;
Integration; Effectiveness      70    SECTION 9.07.   Severability      71   
SECTION 9.08.   Right of Setoff      71    SECTION 9.09.   Governing Law;
Jurisdiction; Consent to Service of Process      71    SECTION 9.10.   WAIVER OF
JURY TRIAL      72    SECTION 9.11.   Headings      72    SECTION 9.12.  
Confidentiality      72    SECTION 9.13.   Interest Rate Limitation      73   
SECTION 9.14.   USA PATRIOT Act      73    SECTION 9.15.   No Fiduciary
Relationship      74    SECTION 9.16.   Release of Guarantees      74    SECTION
9.17.   Non-Public Information      74   

Exhibits and Schedules

 

Exhibit A    Form of Assignment and Assumption Exhibit B    Form of Guarantee
Agreement Exhibit B-1    Form of General Counsel Opinion Exhibit B-2    Form of
Outside Counsel Opinion Exhibit B-3    Form of Opinion of Regulatory Counsel —
Wiley, Rein & Fielding LLP Exhibit C    Terms of Permitted Subsidiary Guarantees
Schedule 2.01    Commitments Schedule 3.06    Litigation, Labor and
Environmental Matters Schedule 6.01    Liens Schedule 6.04    Restrictive
Agreements Schedule 6.04A    Certain Restrictions Schedule 6.06    Indebtedness

 

iii



--------------------------------------------------------------------------------

Schedule 6.10    Investments

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT dated as of
December 21, 2011, among BELO CORP., the LENDERS from time to time party hereto
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The Borrower (such term and each other capitalized term used and not otherwise
defined herein having the meaning assigned to it in Article I), the Lenders and
the Administrative Agent are parties to an Amended and Restated Five-Year
Competitive Advance and Revolving Credit Facility Agreement dated as of
February 26, 2009, as further amended and restated as of November 16, 2009 (as
amended to the date hereof, the “Existing Credit Agreement”), and have agreed as
of the Effective Date, as provided in Sections 4.01 and 9.18 and subject to the
conditions set forth herein, to amend and restate the Existing Credit Agreement
in the form hereof.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means any purchase or other acquisition for value by the Borrower
or one or more Subsidiaries (in one transaction or a series of related
transactions) of all or substantially all the assets of any other Person or of a
business unit, division, product line or line of business of any other Person,
or of assets acquired other than in the ordinary course of business that,
following the acquisition thereof, would constitute a substantial portion of the
assets of Borrower and the Subsidiaries, taken as a whole. The amount of any
Acquisition shall be the cost of such Acquisition (including any Indebtedness
assumed in connection therewith).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.



--------------------------------------------------------------------------------

 

2

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% per annum and (c) the Adjusted LIBO
Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in dollars with a maturity of one month
plus 1% per annum. For purposes of clause (c) above, the Adjusted LIBO Rate on
any day shall be based on the rate per annum appearing on the Reuters “LIBOR01”
screen displaying British Bankers’ Association Interest Settlement Rates (or on
any successor or substitute screen provided by Reuters, or any successor to or
substitute service, providing rate quotations comparable to those currently
provided on such screen, as determined by the Administrative Agent from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market to its customers generally) at
approximately 11:00 a.m., London time, on such day for deposits in dollars with
a maturity of one month. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.

“Applicable Percentage” means on any date, with respect to any ABR Loan or
Eurodollar Loan or with respect to the commitment fees referred to in
Section 2.10(a), as the case may be, the applicable percentage set forth in the
table below under the caption “ABR Spread”, “Eurodollar Spread” or “Commitment
Fee Percentage”, as the case may be, based upon the Total Leverage Ratio as of
the Measurement Date:

 

Total Leverage Ratio:    Commitment Fee
Percentage     Eurodollar
Spread     ABR
Spread  

Category 1

< 2.50 to 1.00

     0.250 %      1.750 %      0.750 % 

Category 2

³ 2.50 to 1.00 but < 3.00 to 1.00

     0.375 %      2.000 %      1.000 % 

Category 3

³ 3.00 to 1.00 but < 3.50 to 1.00

     0.500 %      2.250 %      1.250 % 



--------------------------------------------------------------------------------

 

3

Total Leverage Ratio:    Commitment Fee
Percentage     Eurodollar
Spread     ABR
Spread  

Category 4

³ 3.50 to 1.00 but < 4.00 to 1.00

     0.500 %      2.500 %      1.500 % 

Category 5

³ 4.00 to 1.00

     0.625 %      2.750 %      1.750 % 

For purposes of the foregoing, each change in the Applicable Percentage
resulting from a change in the Total Leverage Ratio shall be effective during
the period commencing on and including the Business Day following the date of
delivery to the Administrative Agent of the consolidated financial statements
indicating such change and ending on the date immediately preceding the
effective date of the next such change. Notwithstanding the foregoing, the
Applicable Percentage shall be based on the rates per annum set forth in
Category 5 (i) at any time that an Event of Default has occurred and is
continuing and (ii) if the Borrower fails to deliver the consolidated financial
statements required to be delivered pursuant to Section 5.01(a) or 5.01(b) or
any compliance certificate required to be delivered pursuant to Section 5.01(c),
in each case within three Business Days after the time periods specified herein
for such delivery, during the period commencing on and including the day
following such third Business Day and until the delivery thereof. In the event
that any financial statement or certificate delivered pursuant to
Section 5.01(a), 5.01(b) or 5.01(c) shall prove to have been inaccurate
(regardless of whether the Commitments are in effect or any Loans or Letters of
Credit are outstanding when such inaccuracy is discovered), and such inaccuracy
shall have resulted in the payment of any interest or fees at rates lower than
those that would have been applicable for any period (based on the actual Total
Leverage Ratio), then the Borrower shall promptly deliver to the Administrative
Agent a corrected financial statement or certificate, as the case may be, and
pay to the Agent, for distribution to the Lenders (or former Lenders) as their
interests may appear, the accrued interest or fees that should have been paid
but were not paid as a result of such inaccuracy of such financial statement or
certificate (it being understood that nothing in this sentence shall limit the
rights of the Administrative Agent or the Lenders under Section 2.11(c) or
Article VII).

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver,



--------------------------------------------------------------------------------

 

4

conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority if such ownership interest does not result in or
provide such Person with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Bond Payment” means any payment or other distribution (whether in cash,
securities or other property) of or in respect of principal of any Bonds, or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Bonds
(but excluding, for the avoidance of doubt, payment of interest, fees or
expenses).

“Bonds” means each of the Borrower’s 6-3/4% Senior Notes due May 30, 2013, 8%
Senior Notes due November 15, 2016, 7-3/4% Senior Debentures due June 1, 2027,
7-1/4% Senior Debentures due September 15, 2027 and any other bonds, notes or
debentures of the Borrower outstanding on or issued after the Closing Date.

“Borrower” means Belo Corp., a Delaware corporation.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.



--------------------------------------------------------------------------------

 

5

“CFC” means (a) each Person that is a “controlled foreign person” for purposes
of the Code and (b) each subsidiary of any such controlled foreign person.

A “Change in Control” shall be deemed to have occurred if (a) any Person or
group (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the date hereof) other than Permitted Holders shall own,
directly or indirectly, beneficially or of record, Equity Interests representing
more than 50% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower or (b) a majority of the seats
(other than vacant seats) on the board of directors of the Borrower shall at any
time be occupied by persons who are not Continuing Directors.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“Closing Date” mean December 21, 2011.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate permitted amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
reduced or increased from time to time pursuant to Section 2.07 or assignments
by or to such Lender pursuant to Section 9.04. The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to Section 9.01, including
through the Platform.



--------------------------------------------------------------------------------

 

6

“Consolidated Tangible Assets” of any Person means, at any time, the aggregate
amount of assets (less accumulated depreciation and amortization, applicable
reserves and other properly deductible items) of such Person and its
subsidiaries, minus all goodwill, trade names, trademarks, patents, unamortized
debt discount and expense and other intangible assets of such Person and its
subsidiaries, all determined on a consolidated basis in accordance with GAAP.

“Continuing Directors” means (a) the members of the Board of Directors of the
Borrower on the Closing Date and (b) future members of such Board of Directors
who were nominated or appointed by a majority of the Continuing Directors at the
date of their nomination or appointment.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension Date” means each date on which a Borrowing (other than any
interest election pursuant to Section 2.06 that does not increase the
outstanding principal amount of the Loans of any Lender) is requested to be made
or upon which a Letter of Credit is requested to be issued or increased in
amount.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) to fund any portion of its participations in Letters of Credit or
(iii) to pay to the Administrative Agent, the Issuing Bank or any Lender any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified in such writing, including, if
applicable, by reference to a specific Default) has not been satisfied, (b) has
notified the Borrower, the Administrative Agent, the Issuing Bank or any Lender
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good-faith determination that a condition precedent
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) to funding a Loan cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent or the Issuing
Bank made in good faith to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the Administrative



--------------------------------------------------------------------------------

 

7

Agent’s or Issuing Bank’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

“Designated Subsidiary” means each Subsidiary, other than a CFC, (a) the
consolidated total assets of which equal 5% or more of the consolidated total
assets of the Borrower, (b) the consolidated revenues of which equal 5% or more
of the consolidated revenues of the Borrower or (c) that, together with its
consolidated subsidiaries, accounts for more than 5% of Pro Forma Operating Cash
Flow, in each case as of the end of or for the most recent period of four
consecutive fiscal quarters of the Borrower for which financial statements have
been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery
of any such financial statements, as of September 30, 2011 or for the period of
four consecutive fiscal quarters of the Borrower then ended); provided that if
at the end of or for any such most recent period of four consecutive fiscal
quarters the combined consolidated total assets or combined consolidated
revenues or contribution on a consolidated basis to Pro Forma Operating Cash
Flow of all Subsidiaries that under clauses (a), (b) and (c) above would not
constitute Designated Subsidiaries shall have exceeded 10% of the consolidated
total assets of the Borrower, 10% of the consolidated revenues of the Borrower
or 10% of Pro Forma Operating Cash Flow, then one or more of such excluded
Subsidiaries shall for all purposes of this Agreement be deemed to be Designated
Subsidiaries in descending order based on the amounts of their consolidated
total assets or consolidated revenues or contribution to Pro Forma Operating
Cash Flow, as the case may be, until such excess shall have been eliminated.

“Disclosed Matters” means the actions, suits and proceedings, labor
controversies and the environmental matters disclosed in Schedule 3.06. The
disclosure of information in Schedule 3.06 or in any other schedule or exhibit
to the Loan Documents shall not constitute an admission by the Borrower that
such information is material for any purpose, including applicable securities
laws, other than the Loan Documents and the transactions provided for therein.

“dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on which the conditions set forth in
Section 4.01 are satisfied.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous



--------------------------------------------------------------------------------

 

8

Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in limited liability companies, beneficial interests in
trusts or other equity ownership interests in any Person, and any warrants,
options or other rights entitling the holders thereof to purchase or acquire any
such equity interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code, or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan; (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence of any liability under Title IV of ERISA
with respect to the termination of any Plan or the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; (e) the receipt by the Borrower or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; or
(f) the receipt by the Borrower or any ERISA Affiliate of any notice concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of a Loan Party under any Loan Document, (a) income or
franchise taxes imposed on (or measured by) its net income by the jurisdiction
under the laws of which it is organized or managed, or the jurisdiction in which
its principal office is located, or any jurisdiction in which it is doing
business other than solely by reason of this Agreement, or, in the case of any
Lender, the jurisdiction in which its applicable lending office is located,
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which the Administrative



--------------------------------------------------------------------------------

 

9

Agent, such Lender or the Issuing Bank, as the case may be, is located and
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.17(b)), any United States Federal
withholding tax that (i) is in effect and would apply to amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, unless (and to the extent that) (A) such withholding tax liability
arises or is increased by reason of a Change in Law occurring after such Foreign
Lender becomes a Lender under this Agreement or (B) such Foreign Lender’s
assignor (if any) was entitled, at the time of assignment, to receive additional
amounts from the applicable Loan Party with respect to such withholding tax
liability pursuant to Section 2.15(a), (ii) is imposed on amounts payable to
such Foreign Lender under this Agreement because of its failure or inability to
comply with Section 2.15(f) or (iii) is imposed under FATCA.

“Existing Credit Agreement” shall have the meaning specified in the recitals
hereto.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“FCC” means the Federal Communications Commission and any successors thereto.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Film Contracts” mean contracts or agreements with suppliers which provide the
right to broadcast certain specified film or video tape motion pictures.

“Financial Officer” means the chief financial officer, vice president of
investor relations and treasury operations, vice president of finance, principal
accounting officer, treasurer or controller of the Borrower.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Funded Debt” means, without duplication, all Indebtedness other than short-term
obligations under Film Contracts.



--------------------------------------------------------------------------------

 

10

“GAAP” means generally accepted accounting principles in the United States of
America consistently applied.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” means any agreement by which the Borrower or any Subsidiary assumes,
guarantees, endorses, contingently agrees to purchase or provide funds for the
payment of, or otherwise becomes liable upon, the Indebtedness or, for purposes
of the definition of the term “Investment”, any other financial obligations of
another Person.

“Guarantee Agreement” means the Guarantee Agreement among the Borrower, the
other Loan Parties and the Administrative Agent substantially in the form of
Exhibit B hereto.

“Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received from the Borrower, each
Designated Subsidiary and each other Subsidiary that shall have in effect a
Guarantee of any other Indebtedness of the Borrower either (i) a counterpart of
the Guarantee Agreement duly executed and delivered on behalf of such Person or
(ii) in the case of any Person that becomes a Designated Subsidiary or
Guarantees any other Indebtedness of the Borrower after the Closing Date, a
supplement to the Guarantee Agreement, in the form specified therein, duly
executed and delivered on behalf of such Person; and

(b) each Subsidiary party to the Guarantee Agreement shall have obtained all
consents and approvals required to be obtained by it in connection with the
execution and delivery of the Guarantee Agreement and the performance of its
obligations thereunder.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement or option, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Increase Effective Date” has the meaning assigned to such term in
Section 2.07(d).



--------------------------------------------------------------------------------

 

11

“Increasing Lender” has the meaning assigned to such term in Section 2.07(d).

“Indebtedness” means, without duplication, the Borrower’s and each Subsidiary’s
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of property (including, without limitation, under Film
Contracts), other than accounts payable arising in connection with the purchase
of inventory in the ordinary course of business, (c) obligations, whether or not
assumed, secured by Liens on or payable out of the proceeds or production from
property now or hereafter owned or acquired by the Borrower or any Subsidiary,
(d) obligations created under any conditional purchase or other title retention
agreements, (e) Capital Lease Obligations, letters of credit, bonds or similar
instruments and bankers’ acceptances, (f) obligations under Guarantees and
(g) obligations to make payments that would be required to be made in the event
of an early termination, on the date Indebtedness of the Borrower or any
Subsidiary is being determined, in respect of outstanding Hedging Agreements;
provided, however, that Indebtedness shall not include obligations of the
Borrower or any Subsidiary incurred in connection with the self-insurance
program or employee benefit plans and programs of the Borrower or the
Subsidiaries.

“Indemnified Taxes” means Taxes other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.

“Initial Loans” has the meaning assigned to such term in Section 2.07(d).

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

“Interest Expense” means, with respect to the Borrower and the Subsidiaries for
any period, the interest expense of the Borrower and the Subsidiaries determined
on a consolidated basis in accordance with GAAP, including, without limitation,
(a) the amortization of debt discounts, (b) the amortization of all fees
(including, without limitation, fees with respect to interest rate protection
agreements) payable in connection with the incurrence of Indebtedness and
(c) the portion of any Capital Lease Obligation allocable to interest expense.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending one week thereafter (if
deposits of such duration are available to all Lenders and a LIBO Rate can be
determined



--------------------------------------------------------------------------------

 

12

therefor) or on the numerically corresponding day in the calendar month that is
one, two, three or six months thereafter, as the Borrower may elect; provided,
that (a) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day,
and (b) any Interest Period of one, two, three or six months that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than advances made in the ordinary course of business
that would be recorded as accounts receivable on the balance sheet of the
specified Person prepared in accordance with GAAP) to, or Guarantees of any
Indebtedness or other financial obligations of, any other Person that are held
or made by the specified Person. The amount, as of any date of determination, of
(a) any Investment in the form of a loan or an advance shall be the principal
amount thereof outstanding on such date, (b) any Investment in the form of a
Guarantee shall be the principal amount outstanding on such date of the
Indebtedness or other obligation guaranteed thereby (or, in the case of a
Guarantee of an obligation that does not have a principal amount, the maximum
monetary exposure as of such date of the guarantor under such Guarantee (as
determined reasonably and in good faith by the chief financial officer of
Borrower)), (c) any Investment in the form of a transfer of Equity Interests or
other property by the investor to the investee, including any such transfer in
the form of a capital contribution, shall be the fair market value (as
determined reasonably and in good faith by the chief financial officer of
Borrower) of such Equity Interests or other property as of the time of the
transfer, without any adjustment for increases or decreases in value of, or
write-ups, write-downs or write offs with respect to, such Investment, (d) any
Investment (other than any Investment referred to in clause (a), (b) or
(c) above) by the specified Person in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other securities of any other Person shall be the original cost of such
Investment (including any Indebtedness assumed in connection therewith), plus
the cost of all additions, at or prior to such date, thereto, and minus the
amount, as of such date, of any portion of such Investment repaid to the
investor in cash as a repayment of principal or a return of capital, as the case
may be, but without any other adjustment for increases or decreases in value of,
or write-ups, write-downs or write-offs with respect to, such Investment, and
(e) any Investment (other than any Investment referred to in clause (a), (b),
(c) or (d) above) by the specified Person in any other Person resulting from the
issuance by such other Person of its Equity Interests to the specified Person
shall be the fair market value (as determined reasonably and in good faith by
the chief financial officer of Borrower) of such Equity Interests at the time of
the issuance thereof.



--------------------------------------------------------------------------------

 

13

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.04(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Joint Venture” means a Subsidiary organized or purchased after the date hereof
by the Borrower (or one or more Subsidiaries) and one or more third parties
owning Equity Interests in such Subsidiary to engage in one or more business
ventures permitted under Section 6.02(b).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Participation Percentage of the total LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 2.07(d) or an Assignment
and Assumption, other than any such Person that shall have ceased to be a party
hereto pursuant to an Assignment and Assumption. For purposes of Section 2.15,
the term “Lender” also includes any Issuing Bank.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters “LIBOR01” screen displaying British
Bankers’ Association Interest Settlement Rates (or on any successor or
substitute screen provided by Reuters, or any successor to or substitute
service, providing rate quotations comparable to those currently provided on
such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market to its customers generally) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market



--------------------------------------------------------------------------------

 

14

at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Liquidity” means the sum of (a) all Unrestricted Cash of the Loan Parties and
(b) the unused amount of the Commitments.

“Loan Documents” means this Agreement, the Guarantee Agreement and any
promissory notes delivered pursuant to Section 2.08.

“Loan Document Obligations” has the meaning set forth in the Guarantee
Agreement.

“Loan Parties” means the Borrower and each Subsidiary Loan Party.

“Loan” means a loan made by a Lender to the Borrower pursuant to this Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and the
Subsidiaries taken as a whole, (b) the ability of the Borrower to perform any of
its payment obligations under this Agreement or (c) the rights of or benefits
available to the Lenders under this Agreement.

“Material Indebtedness” means (a) Indebtedness (other than the Loans) of any one
or more of the Borrower and the Subsidiaries in a principal amount for any such
Indebtedness in excess of $20,000,000 or in an aggregate principal amount for
all such Indebtedness in excess of $35,000,000 and (b) the Subordinated
Guarantee Indebtedness.

“Material Subsidiary” means each Subsidiary, other than Subsidiaries that
(a) individually do not account for more than (i) 2% of the assets or (ii) 2% of
the net revenues and (b) in the aggregate do not account for more than (i) 5% of
the assets or (ii) 5% of the net revenues, in each case, at the end of or for
the four fiscal quarters most recently ended, of the Borrower and the
Subsidiaries on a consolidated basis.

“Maturity Date” means August 15, 2016.

“Measurement Date” means, at any time, the last day of the then most recent
fiscal quarter of the Borrower for which financial statements shall have been
delivered pursuant to Section 5.01(a) or (b) (or, prior to the delivery of any
such financial statements, September 30, 2011).



--------------------------------------------------------------------------------

 

15

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

“Obligations” has the meaning set forth in the Guarantee Agreement.

“Operating Cash Flow” means, for the Borrower and the Subsidiaries for any
relevant period, determined on a consolidated basis in accordance with GAAP, the
sum, without duplication, of (a) earnings before income taxes for such period
(without taking into account extraordinary or nonrecurring items),
(b) depreciation and amortization expense for such period, (c) Interest Expense
actually incurred or accrued during such period, and (d) noncash charges to the
extent deducted in computing earnings before income taxes for such period
(provided that any cash payment made with respect to any noncash charge that has
been added pursuant to this clause (d) shall be subtracted, only to the extent
of such non-cash charge, in computing Operating Cash Flow for the period in
which such cash payment is made); provided, however, that Operating Cash Flow
shall not include (i) any income or loss attributable to any investment
accounted for on the “equity” method of accounting or (ii) losses not in excess
of $10,000,000 during any period of four consecutive fiscal quarters, or
$25,000,000 in the aggregate for all periods after the Effective Date, that in
either case are associated with new business development investments.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution or delivery of, or otherwise with
respect to, this Agreement.

“Participant Register” has the meaning set forth in Section 9.04(f).

“Participation Percentage” means, with respect to any Lender, the percentage of
the total Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Participation Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Permitted Holders” means officers of the Borrower and Continuing Directors and
their family members and relatives and any trusts for the benefit of such
Persons (or trusts for the benefit of such trusts) and in the event of the
incompetence or death of any such Person, such Person’s estate, executor,
administrator, committee or other personal representative or beneficiaries.



--------------------------------------------------------------------------------

 

16

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States of America), in each case maturing within one year from the
date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000; and

(f) in the case of any Subsidiary organized outside the United States, other
short-term investments that are analogous to the foregoing, are of comparable
credit quality and are customarily used by companies in the jurisdiction of such
foreign Subsidiary for cash management purposes.

“Permitted Liens” means (a) Liens for Taxes not yet due and payable, mechanic’s
Liens and materialman’s, shipper’s or warehouseman’s Liens for services or
materials and landlord’s Liens for rental amounts for which payment is not yet
due or which are being contested in good faith by appropriate proceedings,
(b) Liens securing any purchase money Indebtedness (including Capital Lease
Obligations) if such Liens do not encumber any property other than the property
for the purchase of which such purchase money Indebtedness was incurred, (c) the
currently existing Liens described in Schedule 6.01 hereto, or, with respect to
any Indebtedness that shall have been extended, renewed or refinanced in
accordance with Section 6.06, Liens on the same assets of the same Persons
securing Refinancing Indebtedness in respect thereof, (d) pledges or deposits
made to secure payment of worker’s compensation, unemployment insurance,
pensions, or other social security programs, (e) good-faith pledges or deposits
made to



--------------------------------------------------------------------------------

 

17

secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money), or leases, or to secure statutory obligations, surety or appeal
bonds, or indemnity, performance, or other similar bonds in the ordinary course
of business, (f) encumbrances consisting of zoning restrictions, easements,
utility district assessments or other restrictions on the use of property, none
of which materially impairs the operation by the Borrower and the Subsidiaries
(taken as a whole) of their business, and none of which is violated by existing
or proposed structures or land use where such violation would materially impair
the operation by the Borrower and the Subsidiaries (taken as a whole) of their
business, (g) the following, if the validity or amount thereof is being
contested in good faith and by appropriate and lawful proceedings and so long as
levy and execution thereon have been stayed and continue to be stayed, or they
do not in the aggregate materially detract from the value of any material assets
or the operations of the Borrower and the Subsidiaries taken as a whole:
(i) claims and Liens for Taxes due and payable, (ii) claims and Liens upon, and
defects of title to, property, including any attachment of property or other
legal process prior to adjudication of a dispute on the merits, (iii) claims and
Liens of mechanics, materialmen, warehousemen, carriers or landlords, or other
Liens that do not secure Indebtedness and (iv) judgment Liens, (h) any Lien or
encumbrance deemed to exist by virtue of any agreement or arrangement expressly
permitted by Section 6.04; and (i) any Lien existing on any property or asset
prior to the acquisition thereof by the Borrower or any Subsidiary or existing
on any property or asset of any Person that becomes a Subsidiary after the
Closing Date prior to the time the Person becomes a Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other property or assets of the Borrower or any
Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, or, with respect to any Indebtedness that shall
have been extended, renewed or refinanced in accordance with Section 6.06,
Refinancing Indebtedness in respect thereof.

“Permitted Subordinated Guarantee” means a Guarantee by a Subsidiary Loan Party
of Indebtedness of the Borrower; provided, that such Guarantee is subordinated
to the obligations of such Subsidiary Loan Party under the Guarantee Agreement
on the terms set forth in Exhibit C to this Agreement or on other terms that at
the time are customary for subordinated subsidiary Guarantees of subordinated
Indebtedness issued in registered public offerings in the United States.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.



--------------------------------------------------------------------------------

 

18

“Platform” has the meaning set forth in Section 9.01(c).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Forma Operating Cash Flow” means, for any relevant period, Operating Cash
Flow of the Borrower and the Subsidiaries on a consolidated basis adjusted to
include the Operating Cash Flow of any operating units or entities acquired
during such relevant period and to exclude the Operating Cash Flow of any
operating units or entities divested or sold during such relevant period (in
each case, as if the acquisition or divestiture had occurred at the beginning of
such relevant period); provided, that (a) for purposes of determining Pro Forma
Operating Cash Flow, that portion of total Operating Cash Flow attributable to
any Restricted Joint Venture shall, to the extent positive, and subject to
clause (b) below, be excluded to the extent required in order that not more than
5% of total Operating Cash Flow shall be attributable to any one or more
Restricted Joint Ventures, and (b) any portion of Operating Cash Flow
attributable to a Restricted Joint Venture that would otherwise be excluded
under the preceding proviso may nevertheless be included in Pro Forma Operating
Cash Flow to the extent it does not exceed the cash dividends or other cash
distributions received by the Borrower and its other Subsidiaries from such
Restricted Joint Venture during the relevant period.

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness; (b) the maturity
of such Refinancing Indebtedness shall not be earlier, and the weighted average
life to maturity of such Refinancing Indebtedness shall not be shorter, than
that of such Original Indebtedness; (c) such Refinancing Indebtedness shall not
be required to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, upon the occurrence of an
event of default or a change in control or as and to the extent such repayment,
prepayment, redemption, repurchase or defeasance would have been required
pursuant to the terms of such Original Indebtedness) prior to the earlier of
(i) the maturity of such Original Indebtedness and (ii) the date 180 days after
the Maturity Date; (d) such Refinancing Indebtedness shall not constitute an
obligation of any Subsidiary that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become) an obligor
in respect of such Original Indebtedness, and shall not constitute an obligation
of the Borrower if the Borrower shall not have been an obligor in respect of
such Original Indebtedness, and, in each case, shall constitute an obligation of
such Subsidiary or of the Borrower only to the extent of their obligations in
respect of such Original Indebtedness; (e) if such Original Indebtedness shall
have been subordinated to the Loan Document Obligations, such Refinancing
Indebtedness shall also be subordinated to the Loan Document Obligations on
terms not less favorable in any



--------------------------------------------------------------------------------

 

19

material respect to the Lenders; and (f) such Refinancing Indebtedness shall not
be secured by any Lien on any asset other than the assets that secured such
Original Indebtedness (or would have been required to secure such Original
Indebtedness pursuant to the terms thereof) or, in the event Liens securing such
Original Indebtedness shall have been contractually subordinated to any Lien
securing the Loan Document Obligations, by any Lien that shall not have been
contractually subordinated to at least the same extent.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Reportable Event” means any reportable event as defined by Section 4043 of
ERISA and the regulations issued under such Section with respect to a Plan
(other than a Multiemployer Plan), excluding, however, such events as to which
the PBGC by regulation or by technical update waived the requirement of
Section 4043(a) of ERISA that it be notified within 30 days of the occurrence of
such event; provided that a failure to meet the minimum funding standard of
Section 412 of the Code and Section 302 of ERISA shall be a reportable event
regardless of the issuance of any waiver in accordance with Section 412(d) of
the Code.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Borrower or any Subsidiary, or (b) any Bond Payment.

“Restricted Joint Venture” means a Joint Venture that is subject to any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon its ability, or the ability of the Borrower or a Subsidiary to
cause it, to pay dividends or other distributions with respect to its shares of
capital stock or other equity interests.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amounts of such Lender’s Loans and its LC
Exposure at such time.

“S&P” shall mean Standard and Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

“Senior Leverage Ratio” means, as of any date, the ratio of (a) the sum, without
duplication, of (i) all Indebtedness under the Loan Documents, (ii) all
Indebtedness secured by a Lien on any assets of the Borrower or any Subsidiary,
(iii) all



--------------------------------------------------------------------------------

 

20

Indebtedness consisting of Capital Lease Obligations, (iv) all Funded Debt of
Subsidiaries (other than Guarantees of Indebtedness of the Borrower) and (v) all
Funded Debt of the Borrower Guaranteed by one or more Subsidiaries other than
under Permitted Subordinated Guarantees, to (b) Pro Forma Operating Cash Flow
for the period of four consecutive fiscal quarters of the Borrower most recently
ended on or prior to such date for which consolidated financial statements have
been delivered to the Agent pursuant to Section 5.01(a) or 5.01(b) (or, prior to
the delivery of any such financial statements, for the period of four
consecutive fiscal quarters of the Borrower ended September 30, 2011).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subordinated Guarantee Indebtedness” means (a) the Borrower’s 8% Senior Notes
due November 15, 2016, (b) other Indebtedness of the Borrower issued on or after
the Effective Date and Guaranteed on a subordinated basis by one or more
Subsidiary Loan Parties; provided that (i) the final maturity thereof shall be
not earlier than the date 180 days after the Maturity Date as of the time of the
issuance thereof, (ii) if a Subsidiary that is not a Subsidiary Loan Party shall
Guarantee such indebtedness, such Subsidiary shall, prior to such Guarantee or
promptly thereafter, execute a supplement to this Agreement in a form reasonably
approved by the Administrative Agent providing for such Subsidiary to become a
Subsidiary Loan Party under the Loan Documents, (iii) no Subsidiary Loan Party
shall Guarantee such indebtedness other than under a Permitted Subordinated
Guarantee and (iv) the obligations evidenced by such securities shall not be
secured by any Lien on any asset of the Borrower or any Subsidiary; and (c) any
Refinancing Indebtedness in respect of the foregoing.

“Subordinated Guarantee Indebtedness Documents” means the indenture, credit
agreement or other agreement under which any Subordinated Guarantee Indebtedness
is issued or incurred and all other instruments, agreements and other documents
evidencing or governing such Subordinated Guarantee Indebtedness or providing
any Guarantee or other right in respect thereof.

“Subsequent Borrowings” has the meaning assigned to such term in
Section 2.07(d).



--------------------------------------------------------------------------------

 

21

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Loan Party” means each Subsidiary that is a party to the Guarantee
Agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Total Leverage Ratio” means, as of any date, the ratio of (a) Funded Debt of
the Borrower and the Subsidiaries, determined on a consolidated basis, as of
such date to (b) Pro Forma Operating Cash Flow for the period of four
consecutive fiscal quarters of the Borrower most recently ended on or prior to
such date for which consolidated financial statements have been delivered to the
Administrative Agent pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, for the period of four consecutive
fiscal quarters of the Borrower ended September 30, 2011).

“Transactions” means the execution, delivery and performance by the Borrower and
the Subsidiary Loan Parties of the Loan Documents, the borrowing of the Loans,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unrestricted Cash” means unrestricted cash and cash equivalents owned by the
Loan Parties and not controlled by or subject to any Lien or other preferential
arrangement in favor of any creditor other than (a) Liens created under the Loan
Documents and (b) Liens constituting banker’s liens, rights of setoff or similar
rights and remedies as to deposit accounts or other funds maintained with
depository institutions; provided that such deposit accounts or funds are not
established or deposited for the purpose of providing collateral for any
Indebtedness and are not subject to restrictions on access by Borrower or any
Subsidiary in excess of those required by applicable banking regulations.



--------------------------------------------------------------------------------

 

22

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“wholly-owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or a “Eurodollar Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein (including any Loan Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied



--------------------------------------------------------------------------------

 

23

immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.

SECTION 1.05. Status of Obligations. The Loan Document Obligations are hereby
designated as “Senior Debt” and as “Designated Senior Debt” under, and for
purposes of, each of the Subordinated Guarantee Indebtedness Documents. In the
event that the Borrower or any other Loan Party shall at any time issue or have
outstanding any other subordinated indebtedness, the Borrower shall take or
cause such other Loan Party to take all such actions as shall be necessary to
cause the Loan Document Obligations to constitute senior indebtedness (however
denominated) in respect of such subordinated indebtedness and to enable the
Lenders to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
subordinated indebtedness. Without limiting the foregoing, the Loan Document
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” under and in respect of any indenture or other agreement or
instrument under which such other subordinated indebtedness is outstanding and
are further given all such other designations as shall be required under the
terms of any such subordinated indebtedness in order that the Lenders may have
and exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such subordinated
indebtedness.

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower from time to time
during the Availability Period in dollars in an aggregate principal amount that
will not result in (i) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment, and (ii) the sum of the total Revolving Credit Exposures
exceeding the total Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Participation Percentages. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 2.12, (i) each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement;
provided further that if the designation of any such foreign branch or Affiliate
shall result in any costs, reductions or



--------------------------------------------------------------------------------

 

24

Taxes which would not otherwise have been applicable and for which such Lender
would, but for this proviso, be entitled to request compensation under
Section 2.13 or 2.15, such Lender shall not be entitled to request such
compensation unless it shall in good faith have determined such designation to
be necessary or advisable to avoid any material disadvantage to it.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000; provided that a Eurodollar Borrowing
that results from a continuation of an outstanding Eurodollar Borrowing may be
in an aggregate amount that is equal to such outstanding Borrowing. At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $1,000,000;
provided that an ABR Borrowing may be in an aggregate amount that is (i) equal
to the entire unused balance of the total Commitments or (ii) required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(e). There shall not at any time be more than a total of 10
Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Borrowings. In order to request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York
City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing (including an ABR Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.04(e)), not
later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or fax to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and



--------------------------------------------------------------------------------

 

25

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in dollars for its own account, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or fax (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (at least three Business Days in advance of the requested
date of issuance, amendment, renewal or extension) a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to enable
the Issuing Bank to prepare, amend, renew or extend such Letter of Credit. If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension the LC
Exposure shall not exceed $35,000,000.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date. Any Letter of Credit may provide
by its terms that it may be extended for additional successive one-year periods
on terms reasonably acceptable to the Issuing



--------------------------------------------------------------------------------

 

26

Bank. Any Letter of Credit providing for automatic extension shall be extended
upon the then current expiration date without any further action by any Person
unless the Issuing Bank shall have given notice to the applicable beneficiary
(with a copy to the Borrower) of the election by the Issuing Bank not to extend
such Letter of Credit by a time agreed upon by the Borrower and the Issuing Bank
and set forth in such Letter of Credit; provided, that no Letter of Credit may
be extended automatically or otherwise beyond the date that is five Business
Days prior to the Maturity Date. For clarification purposes only and subject to
the terms and conditions set forth in this Agreement, a Letter of Credit for
which the Borrower has deposited cash collateral in an account with the
Administrative Agent pursuant to paragraph (j) of this Section in an amount
equal to the full undrawn face amount of such Letter of Credit shall remain
outstanding until its stated expiration date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Participation
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Participation Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 that such payment be financed with an ABR Borrowing
in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Borrowing. If the Borrower fails to make such payment when due,
the Administrative



--------------------------------------------------------------------------------

 

27

Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Participation
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Participation Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.05 with
respect to Loans made by such Lender (and Section 2.05 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Bank,
then to such Lenders and the Issuing Bank as their interests may appear. Any
payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Bank for any LC Disbursement (other than the funding of ABR Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders, the Issuing Bank or any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Bank; provided that the foregoing shall not be construed to excuse the Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or wilful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the



--------------------------------------------------------------------------------

 

28

foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by fax) of such
demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date on which such LC Disbursement is made to
but excluding the date on which the Borrower reimburses such LC Disbursement at
the rate then applicable to ABR Loans; provided that, if the Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.11(c) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph
(e) of this Section to reimburse the Issuing Bank shall be for the account of
such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.10(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the



--------------------------------------------------------------------------------

 

29

Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (i) or (j) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposures
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived. For clarification purposes only
and subject to the terms and conditions set forth in this Agreement, a Letter of
Credit for which the Borrower has deposited cash collateral in an account with
the Administrative Agent pursuant to this paragraph (j) in an amount equal to
the full undrawn face amount of such Letter of Credit shall remain outstanding
until its stated expiration date.

SECTION 2.05. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.04(e) shall be remitted by the Administrative Agent to
the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on



--------------------------------------------------------------------------------

 

30

such date in accordance with paragraph (a) of this Section and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the Federal Funds Effective Rate or (ii) in the case of the
Borrower, the interest rate borne by the applicable Borrowing. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

SECTION 2.06. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect new Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of any Borrowing to be continued or converted, in which case
each such portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.

(b) In order to make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
fax to the Administrative Agent of a written Interest Election Request in a form
approved by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and



--------------------------------------------------------------------------------

 

31

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.07. Termination, Reduction and Increase of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000,
(ii) the Borrower shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans, the aggregate Revolving Credit
Exposures would exceed the aggregate Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.



--------------------------------------------------------------------------------

 

32

(d) In the event the Borrower shall desire to request increases in the Lenders’
Commitments to be effected pursuant to this paragraph, the Administrative Agent
will, at the Borrower’s request, distribute a memorandum of the Borrower setting
forth such request, together with any supporting materials provided by the
Borrower, to the Lenders. The Borrower may from time to time, by written notice
to the Administrative Agent, executed by the Borrower and one or more financial
institutions (any such financial institution referred to in this Section being
called an “Increasing Lender”), which may include any Lender, cause the
Commitments of the Increasing Lenders to be increased (or cause Commitments to
be extended by the Increasing Lenders, as the case may be) in an amount for each
Increasing Lender set forth in such notice; provided that (i) the amount of any
such increase in the aggregate Commitments shall be not less than $25,000,000,
(ii) the aggregate amount of increases in Commitments made pursuant to this
paragraph shall not exceed $150,000,000, (iii) each Increasing Lender, if not
already a Lender hereunder, shall be subject to the approval of the
Administrative Agent and the Issuing Bank (which approval shall not be
unreasonably withheld) and shall execute all such documentation as the
Administrative Agent and the Borrower shall specify to evidence the Commitment
of such Increasing Lender and its status as a Lender hereunder. Such notice
shall set forth the date (the “Increase Effective Date”) on which such increase
is requested to become effective (which shall not be less than three Business
Days or more than 45 days after the date of such notice). The terms and
conditions of any Commitments established or increased pursuant to this
paragraph and of the Loans and other extensions of credit thereunder shall be
identical to those of the other Commitments, Loans and other extensions of
credit hereunder; provided that, the Borrower may, in connection with any
increase or extension of Commitments pursuant to this paragraph, agree to
increase the Applicable Percentages used to determine interest or fees payable
hereunder, in which case such increase shall be effective as of the Increase
Effective Date, shall apply equally to all the Commitments and Loans hereunder
and shall be documented in an amendment hereto executed by the Borrower and the
Administrative Agent (which amendment shall not require the consent of any other
party). On the Increase Effective Date, (A) the aggregate principal amount of
the Loans outstanding (the “Initial Loans”) immediately prior to giving effect
to the commitment increase shall be deemed to be repaid, (B) after the
effectiveness of the commitment increase, the Borrower shall be deemed to have
made new Borrowings (the “Subsequent Borrowings”) in an aggregate principal
amount equal to the aggregate principal amount of the Initial Loans and of the
types and for the Interest Periods specified in a Borrowing Request delivered to
the Administrative Agent in accordance with Section 2.03, (C) each Lender shall
pay to the Administrative Agent in same day funds an amount equal to the
difference, if positive, between (x) such Lender’s Participation Percentage
(calculated after giving effect to the commitment increase) of the Subsequent
Borrowings and (y) such Lender’s Participation Percentage (calculated without
giving effect to the commitment increase) of the Initial Loans, (D) after the
Administrative Agent receives the funds specified in clause (C) above, the
Administrative Agent shall pay to each Lender the portion of such funds that is
equal to the difference, if positive, between (1) such Lender’s Participation
Percentage (calculated without giving effect to the commitment increase) of the
Initial Loans and (2) such Lender’s Participation Percentage (calculated after
giving effect to the commitment increase) of



--------------------------------------------------------------------------------

 

33

the amount of the Subsequent Borrowings, (E) each Lender (including each
Increasing Lender) shall be deemed to hold its Participation Percentage of each
Subsequent Borrowing (each calculated after giving effect to the commitment
increase) and (F) the Borrower shall pay to each Lender (other than any
Increasing Lender that was not a Lender before giving effect to the Commitment
increase) any and all accrued but unpaid interest on the Initial Loans. The
deemed payments made pursuant to clause (A) above in respect of each Eurodollar
Loan shall be subject to indemnification by the Borrower pursuant to the
provisions of Section 2.14 if the Increase Effective Date occurs other than on
the last day of the Interest Period relating thereto. Notwithstanding the
foregoing, no increase in the Commitments (or in any Commitment of any Lender)
or addition of a Increasing Lender shall become effective under this Section
unless, (A) on the date of such increase, the conditions set forth in
paragraphs (a) and (b) of Section 4.02 shall be satisfied and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of the Borrower, and (B) the Administrative
Agent shall have received (with sufficient copies for each of the Lenders) legal
opinions and other documents consistent with those delivered pursuant to
Section 4.01 evidencing the corporate power and authority of the Borrower to
borrow hereunder after giving effect to such increase.

SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such



--------------------------------------------------------------------------------

 

34

Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent.

SECTION 2.09. Prepayment of Loans. (a) Subject to Sections 2.14, the Borrower
shall have the right at any time and from time to time to prepay any Borrowing
in whole or in part.

(b) In the event of the termination of the Commitments, the Borrower shall
prepay all outstanding Borrowings on the date of such termination. In the event
of any reduction of the Commitments, the Borrower shall prepay outstanding
Borrowings to the extent, if any, necessary so that, on the date of and after
giving effect to such reduction, the sum of the total Revolving Credit Exposures
does not exceed the total Commitments.

(c) The Borrower shall notify the Administrative Agent by telephone (confirmed
by fax) of any prepayment hereunder (i) in the case of a prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, or (ii) in the case of a prepayment
of an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date
of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.11.

SECTION 2.10. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Percentage per annum on the daily unused amount of the Commitment of
such Lender during the period from and including the Closing Date to but
excluding the date on which the Commitments terminate. Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the Closing Date. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee at the Applicable Percentage used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of the LC Exposure of such Lender (excluding any portion thereof
attributable to unreimbursed LC



--------------------------------------------------------------------------------

 

35

Disbursements) during the period from and including the Closing Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date of termination
of the Commitments and the date on which there ceases to be any LC Exposure, as
well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Closing Date; provided that all such
participation fees and fronting fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which all the
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.11. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Percentage from time to time in effect.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at a rate
per annum equal to the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Percentage from time to time in effect.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, the rate
otherwise applicable to such Loan as provided above plus 2% per annum or (ii) in
the case of any other amount, the rate applicable to ABR Loans as provided above
plus 2% per annum.



--------------------------------------------------------------------------------

 

36

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the Maturity Date), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment, (iii) in
the event of any conversion of any Loan (other than an ABR Loan) prior to the
end of the current Interest Period therefor, accrued interest on such Loan shall
be payable on the effective date of such conversion and (d) in the event the
Commitments are terminated, all accrued and unpaid interest on the Loans shall
be paid on the date of such termination.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.12. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate for such Interest Period or that a Change in Law
makes it unlawful for any one or more of the Lenders to make a Eurodollar Loan;
or

(b) the Administrative Agent is advised by the Required Lenders that, as a
result of a Change in Law or other unusual events or conditions affecting the
markets in which such Lenders conduct their funding operations, the LIBO Rate
for such Interest Period will be lower than the actual cost to such Lenders of
obtaining the funds necessary to make or maintain their Loans comprising such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or fax as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

SECTION 2.13. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender



--------------------------------------------------------------------------------

 

37

(except any such reserve requirement reflected in the Adjusted LIBO Rate) or the
Issuing Bank;

(ii) impose on any Lender, the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participations therein; or

(iii) subject any Lender, the Issuing Bank or the Administrative Agent to any
Taxes (other than Indemnified Taxes and Excluded Taxes) on its loans, loan
principal, letters of credit, commitments or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan or to increase the cost to such Lender
or the Issuing Bank of participating in, issuing or maintaining any Letter of
Credit or to reduce the amount of any sum received or receivable by such Lender
or the Issuing Bank hereunder (whether of principal, interest or otherwise) by
an amount deemed by such Lender or the Issuing Bank, as the case may be, to be
material, then the Borrower will pay to such Lender or the Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
the Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by or participations in Letters
of Credit held by such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy) by an amount deemed by such Lender or the
Issuing Bank, as the case may be, to be material, then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section, and setting forth in reasonable detail the
manner in which such amount or amounts shall have been determined, shall be
delivered to the Borrower and shall, if submitted in good faith, be conclusive
absent manifest error. The Borrower shall pay such Lender or the Issuing Bank,
as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.



--------------------------------------------------------------------------------

 

38

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than six months prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the six-month period referred to above shall be extended to include the period
of retroactive effect thereof.

SECTION 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto, (b) the conversion of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, prepay or continue any Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice is permitted to be
revoked and is revoked in accordance herewith), or (e) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.17, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event by payment to such Lender of an amount
determined by such Lender to be equal to the excess, if any, of (i) the amount
of interest that such Lender would pay for a deposit equal to the principal
amount of the applicable Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert, prepay or
continue, for the duration of the Interest Period that would have resulted from
such borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the LIBO Rate in effect (or that would have been in
effect) for such Interest Period (not including the Applicable Percentage added
to the Adjusted LIBO Rate under Section 2.11(b)), over (ii) the amount of
interest that such Lender would earn on such principal amount for such period if
such Lender were to invest such principal amount for such period at the interest
rate that would be bid by such Lender (or an affiliate of such Lender) for
dollar deposits at other banks in the London interbank market at the
commencement of such period. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section, and setting forth in reasonable detail the manner in which such amount
or amounts shall have been determined, shall be delivered to the Borrower and
shall, if submitted in good faith, be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

SECTION 2.15. Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so



--------------------------------------------------------------------------------

 

39

that after making all required deductions (including deductions applicable to
additional sums payable under this Section) each of the Administrative Agent or
the applicable Lender (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent or such Lender, as the case may be, and any
liability (including reasonable expenses) arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or by the Administrative Agent on its own behalf or on
behalf of a Lender and setting forth in reasonable detail the manner in which
such amount shall have been determined, shall, if submitted in good faith, be
conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(f) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender hereunder or under
any other Loan Document or otherwise payable by the Administrative Agent to the
Lender from any other source against any amount due to the Administrative Agent
under this paragraph (e).



--------------------------------------------------------------------------------

 

40

(f) Status of Lenders. (i) Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is located, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to the Borrower
(with a copy to the Administrative Agent), on or before the date on which it
becomes a Lender, and at such other times as prescribed by applicable law,
properly completed and executed forms prescribed by applicable law (together
with such other documentation or certification as the Borrower may reasonably
request) that will permit the Borrower to make such payments without withholding
or at a reduced rate. (ii) If a payment made to a Lender under any Loan Document
would be subject to U.S. Federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (ii), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Certain
Amounts. (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or otherwise) prior to 12:00
noon, New York City time (or such other time as shall be set forth herein), on
the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except payments to be made directly to the
Issuing Bank as expressly provided herein and except that payments pursuant to
Section 2.13, 2.14, 2.15 and 9.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received
for the account of any other Person to the appropriate recipient in the amount
owed to it promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to fully pay all amounts then due hereunder, such funds
shall be applied to the amounts then due hereunder in such order and priority as
the Administrative Agent may elect; provided that any funds that the
Administrative Agent



--------------------------------------------------------------------------------

 

41

elects to apply to principal, interest or fees then due shall be applied ratably
to all amounts of principal, interest or fees (as the case may be) then due.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payments giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and (ii) the provisions of this paragraph shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant other than the Borrower or any Subsidiary or Affiliate thereof. The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(b) or paragraph (d) above, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.



--------------------------------------------------------------------------------

 

42

SECTION 2.17. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.13, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the good faith judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.13 or 2.15, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.13, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
(iii) any Lender becomes a Defaulting Lender or (iv) any Lender has failed to
consent to a proposed amendment or waiver that under Section 9.02 requires the
consent of all the Lenders (or all the affected Lenders) and with respect to
which the Required Lenders shall have granted their consent, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent and
the Issuing Bank, which consent shall not unreasonably be withheld or delayed,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.13 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

SECTION 2.18. Defaulting Lenders. (a) Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender, to the extent permitted by applicable law:

(i) commitment fees shall cease to accrue on the unused amount of the Commitment
of such Defaulting Lender pursuant to Section 2.10(a);



--------------------------------------------------------------------------------

 

43

(ii) the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof;

(iii) if any LC Exposure exists at the time such Revolving Lender becomes a
Defaulting Lender then:

(A) the LC Exposure of such Defaulting Lender (other than any portion thereof
attributable to unreimbursed LC Disbursements with respect to which such
Defaulting Lender shall have funded its participation as contemplated by
Sections 2.04(e)) shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Participating Percentages, but only to the
extent that the sum of all Non-Defaulting Lenders’ Revolving Credit Exposures
plus such Defaulting Lender’s LC Exposure does not exceed the sum of all
Non-Defaulting Lenders’ Revolving Credit Commitments;

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, within three Business Days
following notice by the Administrative Agent cash collateralize for the benefit
of the Issuing Bank the portion of such Defaulting Lender’s LC Exposure that has
not been so reallocated for so long as such LC Exposure is outstanding;

(C) if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (B) above, the Borrower shall not be required to
pay participation fees to such Defaulting Lender pursuant to Section 2.10(b)
with respect to such portion of such Defaulting Lender’s LC Exposure for so long
as such Defaulting Lender’s LC Exposure is cash collateralized;

(D) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.10(a) and 2.10(b) shall be adjusted to give effect to such
reallocation; and

(E) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all participation fees payable under Section 2.10(b) with
respect to such Defaulting Lender’s LC Exposure



--------------------------------------------------------------------------------

 

44

shall be payable to the Issuing Bank until and to the extent that such LC
Exposure is reallocated and/or cash collateralized; and

(F) so long as such Revolving Lender is a Defaulting Lender, the Issuing Bank
shall not be required to issue, amend, renew or extend any Letter of Credit
unless it is satisfied that the related exposure and the Defaulting Lender’s
then outstanding LC Exposure will be fully covered by the Revolving Credit
Commitments of the Non-Defaulting Lenders and/or cash collateral provided by the
Borrower in accordance with this Section, and participating interests in issued,
amended, renewed or extended Letter of Credit will be allocated among the
Non-Defaulting Lenders in a manner consistent with Section 2.20(a)(iii)(A) (and
such Defaulting Lender shall not participate therein).

(b) In the event that (i) a Bankruptcy Event with respect to a Lender Parent
shall have occurred and for so long as such Bankruptcy Event shall continue or
(ii) the Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Bank shall not be required to
issue, amend, renew or extend any Letter of Credit unless it shall have entered
into arrangements with the Borrower or the applicable Lender satisfactory to it
to defease any risk to it in respect of such Lender hereunder.

(c) In the event that the Administrative Agent, the Borrower and the Issuing
Bank each agree that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the LC Exposures of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Participating
Percentage.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Borrower and the Subsidiaries
(i) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, has all requisite power and authority to
carry on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required and,
(ii) possesses all requisite authority and power and material licenses, permits,
franchises (including, without limitation, licenses, permits and franchises
issued by the FCC), and valid and subsisting network affiliation agreements in



--------------------------------------------------------------------------------

 

45

the case of each Subsidiary that operates a network affiliated television
broadcasting enterprise, to conduct its business as presently conducted.

SECTION 3.02. Authorization; Enforceability. The Transactions entered or to be
entered into by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder or other equityholder
action. This Agreement has been duly executed and delivered by the Borrower and
constitutes, and each other Loan Document to which any Loan Party is or is to be
a party constitutes, or when executed and delivered by such Loan Party will
constitute, a legal, valid and binding obligation of the Borrower or such Loan
Party, as the case may be, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been obtained or
made and are in full force and effect, and (ii) routine filings after the
Closing Date with the Securities and Exchange Commission and the FCC made
pursuant to the requirements of 47 CFR 73.3613, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any Subsidiary or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture, or
other material agreement or instrument binding upon the Borrower or any
Subsidiary or its assets, or give rise to a right thereunder to require any
material payment to be made by the Borrower or any Subsidiary, and (d) will not
result in the creation or imposition of any Lien other than a Permitted Lien on
any asset of the Borrower or any Subsidiary.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of earnings, shareholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2010, reported on by Ernst & Young LLP,
registered public accountants, and (ii) as of and for the fiscal quarters and
the portions of the fiscal year ended March 31, 2011, June 30, 2011, and
September 30, 2011, certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

(b) Since December 31, 2010, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the
Borrower and the Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Each of the Borrower and the Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal



--------------------------------------------------------------------------------

 

46

property material to its business, except for minor defects in title or interest
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.

(b) Each of the Borrower and the Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation, Labor and Environmental Matters. (a) There are not any
actions, suits or proceedings by or before any arbitrator or Governmental
Authority now pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any Subsidiary (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement or any other Loan Document or the Transactions.

(b) Except for the Disclosed Matters, there are no actual or, to the knowledge
of the Borrower, threatened labor controversies, including strikes, work
stoppages, work slow downs or National Labor Relations Board proceedings,
affecting the Borrower or the Subsidiaries, that could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

(c) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect, neither the Borrower nor any Subsidiary
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(d) There has been no change in the status of the Disclosed Matters that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.



--------------------------------------------------------------------------------

 

47

SECTION 3.08. Certain Legal Matters. (a) Neither the Borrower nor any Subsidiary
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

(b) Neither the Borrower nor any Subsidiary is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
buying or carrying margin stock, within the meaning of Regulation U of the
Board. Margin stock will at all times constitute less than 25% of the assets of
the Borrower individually and the Borrower and the Subsidiaries on a
consolidated basis that are subject to the restrictions of Sections 6.01 and
6.02.

SECTION 3.09. Taxes. Each of the Borrower and the Subsidiaries has filed or
caused to be filed all tax returns and reports required to have been filed and
paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower or such Subsidiary, as applicable, shall have set aside
on its books adequate reserves or (b) to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events, could
reasonably be expected to result in a Material Adverse Effect. As of the
Effective Date, the present value of all accrued benefit liabilities under each
Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87), determined at the most recent annual valuation
date for such Plan, does not exceed by more than $200,000,000 the fair market
value of the assets of such Plan, determined at the most recent annual valuation
date for such Plan, and the present value of all accrued benefit liabilities of
all underfunded Plans (based on the assumptions used for purposes of Statement
of Financial Accounting Standards No. 87), determined at the most recent annual
valuation dates for such Plans, does not exceed by more than $200,000,000 the
fair market value of the assets of all such underfunded Plans, determined at the
most recent annual valuation date for such Plans.

SECTION 3.11. Disclosure. There are no agreements, instruments or corporate
restrictions to which the Borrower or any of the Subsidiaries is subject, and no
other matters known to the Borrower, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. None of the
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected and pro
forma financial information, the Borrower represents only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time.



--------------------------------------------------------------------------------

 

48

SECTION 3.12. Senior Indebtedness Status. The Obligations of the Subsidiary Loan
Parties will at all times constitute senior indebtedness (however denominated)
under and as defined in all Subordinated Guarantee Indebtedness Documents and
will have the benefit of any payment blockage or other remedies available or
that may become available to holders of senior indebtedness under the terms and
conditions of such Subordinated Guarantee Indebtedness Documents.

SECTION 3.13. Anti-Terrorism Laws. (a) None of the Borrower or any Subsidiary
and, to the knowledge of the Borrower or any Subsidiary, none of their
respective directors, officers, employees, agents, brokers or Affiliates (i) has
violated any anti-terrorism laws or (ii) has engaged in any transaction,
investment, undertaking or activity that conceals the identity, source or
destination of the proceeds from any category of prohibited offenses designated
by the Organization for Economic Co-operation and Development’s Financial Action
Task Force on Money Laundering.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The effectiveness of this Amended and Restated
Revolving Credit Facility Agreement is subject to the satisfaction of the
conditions set forth below (except that Section 9.18 of this Agreement shall
become effective upon the satisfaction of the condition set forth in paragraph
(a) below):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include a fax transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received favorable written opinions of
(i) Russell F. Coleman, the General Counsel of the Borrower, substantially in
the form of Exhibit B-1 hereto, (ii) Locke Lord LLP, counsel for the Borrower,
substantially in the form of Exhibit B-2 hereto and (iii) Wiley, Rein & Fielding
LLP, special regulatory counsel to the Borrower, substantially in the form of
Exhibit B-3 hereto. Each of such opinions shall be addressed to the
Administrative Agent and the Lenders and shall be dated the Effective Date. The
Borrower hereby requests such counsel to deliver such opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
of the Transactions and any other legal matters relating to this Agreement or
the Transactions, all in form and substance satisfactory to the Administrative
Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the



--------------------------------------------------------------------------------

 

49

Borrower, confirming compliance with the conditions set forth in paragraphs (b)
and (c) of Section 4.02 and identifying each Designated Subsidiary and each
other Subsidiary that shall have in effect a Guarantee of any other Indebtedness
of the Borrower, in each case as of the Effective Date.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

(f) On the Effective Date no Loans shall be outstanding under the Existing
Credit Agreement and all interest and fees accrued under such Existing Credit
Agreement through the Closing Date shall have been paid.

(g) The Guarantee Requirement shall be satisfied.

(h) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act.

Notwithstanding the foregoing, this Amended and Restated Revolving Credit
Facility Agreement shall not become effective unless each of the foregoing
conditions is satisfied (or waived) at or prior to 3:00 p.m., New York City
time, on December 23, 2011. The Administrative Agent shall notify the Borrower
and the Lenders of the Effective Date, and such notice shall be conclusive and
binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (but not on the occasion of any interest election
pursuant to Section 2.06 that does not increase the outstanding principal amount
of the Loans of any Lender), and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) In the case of a Borrowing, the Administrative Agent shall have received a
Borrowing Request for such Borrowing in accordance with Section 2.03; or, in the
case of Letters of Credit, except with respect to the renewal of any Letter of
Credit that provides for automatic renewal pursuant to the terms of
Section 2.04(c), the Issuing Bank and the Administrative Agent shall have
received the appropriate notices, applications or other information required in
connection with such request in accordance with Section 2.04.

(b) The representations and warranties of the Borrower and the other Loan
Parties set forth in the Loan Documents shall be true and correct in all
material respects on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable.



--------------------------------------------------------------------------------

 

50

(c) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to matters specified in paragraphs (b) and
(c) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or terminated, the principal of and interest
on each Loan and all fees payable hereunder have been paid in full, all Letters
of Credit have expired or terminated and all LC Disbursements have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of earnings,
stockholders’ equity and cash flows as of the end of and for such year, all
reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification,
exception or emphasis and without any qualification or exception as to the scope
of such audit) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its condensed consolidated balance sheet and
related statements of earnings and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP for
interim financial information and with the instructions to Form 10-Q and Article
10 of Regulation S-X (and accordingly, such statements will not include all of
the information and footnotes required by GAAP for complete financial
statements);

(c) concurrently with each delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) identifying the Restricted Joint Ventures and setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.06 and
6.07 and (iii) stating whether any change in GAAP or in the application thereof
has occurred since the date of the most



--------------------------------------------------------------------------------

 

51

recent audited financial statements referred to in Section 3.04 or delivered
pursuant to this Section 5.01 and, if any such change has occurred, specifying
the effect of such change on the financial statements accompanying such
certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether, in connection with their audit, anything came to
their attention that caused them to believe that the Borrower had failed to
comply with the terms, covenants, provisions or conditions of Sections 6.06 and
6.07;

(e) promptly after the same become publicly available, copies of all annual and
quarterly reports to shareholders, reports to the Securities and Exchange
Commission on Form 10-K, Form 10-Q, Form 8-K or any successor form, proxy
statements and registration statements (other than those relating only to
employee benefit plans) filed or distributed by the Borrower or any Subsidiary;
and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$25,000,000;

(d) the receipt of any notice from the FCC or any other Governmental Authority
of the expiration without renewal, termination or suspension of, or the
institution of any proceedings to terminate or suspend, any main transmitter
license granted by the FCC or any other material license now or hereafter held
by the Borrower or any Subsidiary which is required to operate any television
broadcasting station in compliance with all applicable laws; and,

(e) any other development that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the



--------------------------------------------------------------------------------

 

52

event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each Subsidiary to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of the
business of the Borrower and the Subsidiaries taken as a whole; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.02.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each
Subsidiary to, pay its Indebtedness and other obligations, including Tax
liabilities, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each Subsidiary to, (a) keep and maintain all property material to the
conduct of the business of the Borrower and the Subsidiaries taken as a whole in
good working order and condition, ordinary wear and tear and obsolescence
excepted, (b) keep and maintain all licenses, permits, franchises and major
network affiliation agreements (including those with American Broadcasting
Companies, Inc., National Broadcasting Companies, the Columbia Broadcasting
System, Inc., or Fox Broadcasting Company) necessary for their business except
where the loss of the same could not individually or in the aggregate reasonably
be expected to cause a Material Adverse Effect, it being understood and agreed
that a change from one such major network to another shall not be considered to
have such an effect; and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each Subsidiary to, keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities. The Borrower will, and will cause each
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at reasonable times and as often as shall be reasonably
requested.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all laws (including Environmental Laws), regulations
and orders of any Governmental Authority applicable to it or its property,



--------------------------------------------------------------------------------

 

53

except to the extent that failures to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds and Letters of Credit. The Borrower will cause the
proceeds of the Loans to be used only for general corporate purposes of the
Borrower and the Subsidiaries, including acquisitions, stock repurchases,
dividends, debt redemptions and debt repurchases and the funding of working
capital requirements. Letters of Credit issued hereunder will be used for
general corporate purposes of the Borrower and the Subsidiaries. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.

SECTION 5.09. Guarantee Requirement. (a) If any Designated Subsidiary is formed
or acquired, or if any Subsidiary becomes a Designated Subsidiary, in each case
after the Closing Date, the Borrower will, as promptly as practicable, and in
any event within 30 days (or such longer period as the Administrative Agent may
agree to in writing), notify the Administrative Agent thereof and cause the
Guarantee Requirement to be satisfied with respect to such Subsidiary.

(b) The Borrower and each other Loan Party will execute any and all further
documents and instruments, and take all such further actions, that may be
required under any applicable law, or that the Administrative Agent may
reasonably request, to cause the Guarantee Requirement to be and remain
satisfied at all times, all at the expense of the Loan Parties.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated, the principal of and interest
on each Loan and all fees payable hereunder have been paid in full, all Letters
of Credit have expired or terminated and all LC Disbursements have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except that
the Borrower and the Subsidiaries may assign or sell delinquent receivables and
rights in respect thereof and may create, incur, assume or permit to exist
(a) Permitted Liens and (b) other Liens securing obligations in an aggregate
amount at any time not greater than $40,000,000.

SECTION 6.02. Fundamental Changes. (a) The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or



--------------------------------------------------------------------------------

 

54

hereafter acquired), or liquidate or dissolve, except that any Subsidiary or
other Person may merge into the Borrower if the Borrower is the surviving
corporation and at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing and the Borrower shall be in
compliance with the financial covenants contained in this Article VI on a pro
forma basis with such merger being deemed to have occurred at the beginning of
each relevant period.

(b) The Borrower will not, and will not permit any Subsidiary to, engage to an
extent material to the Borrower and the Subsidiaries on a consolidated basis in
any business other than businesses of the type conducted by the Borrower and the
Subsidiaries on the Closing Date and businesses reasonably related thereto.

SECTION 6.03. Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, enter into any transaction (including, without
limitation, the purchase or sale of any property or service) with, or make any
payment or transfer to, any of its Affiliates (other than the Borrower or any
Subsidiary) except upon terms no less favorable to the Borrower or such
Subsidiary than the Borrower or such Subsidiary could obtain in a comparable
arms-length transaction.

SECTION 6.04. Restrictive Agreements. The Borrower will not, nor will it permit
any Subsidiary (other than a Joint Venture) to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of any
Subsidiary to pay dividends or other distributions with respect to its Equity
Interests or to make or repay loans or advances to the Borrower or any other
Subsidiary or to Guarantee Indebtedness of the Borrower or any other Subsidiary
or (b) the ability of the Borrower or any Subsidiary to create, incur or permit
to exist any Lien upon any of its property or assets; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
the Loan Documents, (ii) the foregoing shall not apply to restrictions and
conditions existing on the Closing Date and identified in Schedule 6.04 and
extensions, renewals or refinancings thereof; provided that any such extension,
renewal or refinancing does not expand the scope of, or otherwise make more
restrictive, such restrictions and conditions, (iii) the foregoing shall not
apply to customary restrictions and conditions that are contained in any
agreement for the sale of any asset or Subsidiary in a transaction permitted by
this Agreement and applicable only to the asset or Subsidiary that is to be
sold, (iv) clause (a) of the foregoing shall not apply to restrictions on
Subsidiaries in which the aggregate equity investment of the Borrower and its
other Subsidiaries (other than any Joint Venture) does not exceed $25,000,000,
(v) clause (b) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (vi) clause (b) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof and (vii) the foregoing shall not apply to restrictions and
conditions contained in the Subordinated Guarantee Indebtedness Documents, so
long as such restrictions and conditions are not less favorable to the Borrower
or the Lenders than those described in Schedule 6.04A.



--------------------------------------------------------------------------------

 

55

SECTION 6.05. Sale and Lease-Back Transactions. The Borrower will not, and will
not permit any Subsidiary to, enter into any arrangement, directly or
indirectly, with any Person (other than the Borrower or a Subsidiary) whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property which it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a “Sale and
Lease-Back Transaction”), except for Sale and Lease-Back Transactions of real
property and tangible personal property with an aggregate fair market value not
to exceed $40,000,000 at any time; provided that any calculation of such
aggregate fair market value shall exclude any real property or tangible personal
property subject to a lease pursuant to a Sale and Lease-Back Transaction that
was entered into on or subsequent to May 3, 2005 and terminated prior to the
date of such calculation.

SECTION 6.06. Limitation on Indebtedness. The Borrower will not, and will not
permit any Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness existing on the Closing Date and set forth on Schedule 6.06 and
Refinancing Indebtedness in respect thereof;

(c) Indebtedness of the Borrower or any Subsidiary to the Borrower or any other
Subsidiary; provided that (i) such Indebtedness shall not have been transferred
or pledged to any other Person, and (ii) such Indebtedness shall be incurred in
compliance with Section 6.10;

(d) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including any Indebtedness assumed in connection with the acquisition of any
such assets, and Refinancing Indebtedness in respect thereof; provided that
(A) such Indebtedness is incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement and
(B) immediately after giving effect to such Indebtedness, as if it had been
incurred on the last day of the most recent fiscal quarter for which financial
statements have been delivered, the Borrower is in pro forma compliance with
Section 6.07;

(e) Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearing-house transfers of funds;

(f) other Indebtedness of the Borrower that is secured by any Lien in an
aggregate principal amount for all such Indebtedness incurred under this
paragraph (f) not exceeding $25,000,000 at any time outstanding;

(g) Indebtedness under Film Contracts in an aggregate amount outstanding at any
time not to exceed $40,000,000;



--------------------------------------------------------------------------------

 

56

(h) other Indebtedness of any Subsidiary in an aggregate principal amount for
all such Indebtedness incurred under this paragraph (h) not exceeding
$10,000,000 at any time outstanding;

(i) Subordinated Guarantee Indebtedness in an aggregate amount outstanding at
any time not to exceed $450,000,000; and

(j) other unsecured Indebtedness of the Borrower; provided that the terms of
such Indebtedness shall not prohibit, restrict or impose any condition upon the
ability of the Borrower or any Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets to secure the Obligations.

SECTION 6.07. Financial Covenants. (a) The Borrower will not permit the Total
Leverage Ratio as of any Credit Extension Date or as of the last day of any
fiscal quarter during any period set forth below to exceed the ratio set forth
opposite such period:

 

Period

   Ratio  

Closing Date through December 30, 2012

     6.00 to 1.00   

December 31, 2012 through December 30, 2013

     5.50 to 1.00   

December 31, 2013 and thereafter

     5.00 to 1.00   

(b) The Borrower will not permit the Senior Leverage Ratio as of any Credit
Extension Date or as of the last day of any fiscal quarter to exceed 1.00:1.00.

(c) The Borrower will not permit the ratio of Pro Forma Operating Cash Flow to
Interest Expense for any period of four consecutive fiscal quarters to be less
than 2.00:1.00:

SECTION 6.08. Restricted Payments. The Borrower will not, and will not permit
any Subsidiary to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so; provided, that

(a) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock;

(b) any Subsidiary may declare and pay dividends or make other distributions
ratably with respect to its Equity Interests;

(c) the Borrower may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for management or employees of the
Borrower and the Subsidiaries;



--------------------------------------------------------------------------------

 

57

(d) the Borrower may make any Restricted Payment if (i) no Default shall have
occurred and be continuing or would result therefrom, (ii) immediately
thereafter the Borrower shall have Liquidity of more than $75,000,000,
(iii) giving pro forma effect thereto and to any related incurrence of
Indebtedness as if they had occurred on the Measurement Date, the Borrower shall
have been in compliance with Section 6.07 as of the Measurement Date and
(iv) the aggregate amount of such Restricted Payment and of all other Restricted
Payments made under this clause (d) during the same fiscal year of the Borrower
shall not exceed the sum of (A) (1) if the Total Leverage Ratio as of the
Measurement Date, giving pro forma effect to such Restricted Payment (and to any
other Restricted Payment made after the Measurement Date) and to any related
incurrence of Indebtedness as if they had occurred on the Measurement Date,
shall be less than 4.50 to 1.00, $100,000,000 or (2) otherwise, $50,000,000,
plus (B) commencing with the fiscal year of the Borrower ending December 31,
2013, 50% of any amount by which the Restricted Payments that would have been
permitted under this clause (d) during the immediately preceding fiscal year
(but without giving effect to any amount permitted by reason of this subclause
(iv)(B)) shall have exceeded the Restricted Payments actually made under this
clause (d) during such fiscal year;

(e) the Borrower may redeem or repurchase its 6-3/4% Senior Notes due May 30,
2013; and

(f) the Borrower may redeem or repurchase its 8% Senior Notes due November 15,
2016, its 7-3/4% Senior Debentures due June 1, 2027, and its 7-1/4% Senior
Debentures due September 15, 2027; provided that (i) no Default shall have
occurred and be continuing at the time of or would result from any such
repurchase, (ii) immediately thereafter the Borrower shall have Liquidity of
more than $75,000,000 and (iii) giving pro forma effect to each such repurchase
(and to all other such repurchases since the Measurement Date) and to any
related incurrence of Indebtedness as if they had occurred on the Measurement
Date, the Borrower shall have been in compliance with Section 6.07 as of the
Measurement Date.

SECTION 6.09. Asset Sales. The Borrower will not, and will not permit any
Subsidiary to, engage in any sale, transfer, lease or other disposition of any
asset, including any Equity Interest owned by it (including through any issuance
by a Subsidiary of additional Equity Interests other than to the Borrower or
another Subsidiary), other than (a) sales, transfers, leases and other
dispositions of inventory and used or surplus equipment in the ordinary course
of business, (b) sales, transfers, leases and other dispositions to the Borrower
or any Subsidiary, (c) leases, licenses, subleases and sublicenses of assets in
the ordinary course of business of the Borrower and any Subsidiary, (d) Sale and
Lease-Back Transactions permitted under Section 6.05, (e) sales, transfers,
leases and other dispositions of non-operating assets of and interests in any
Joint Venture with an aggregate fair market value not exceeding, on a cumulative
basis during the term of this Agreement, $40,000,000, (f) any other sale,
transfer, lease or other disposition of assets with a book value that, taken
together with the book values of all other assets sold, transferred, leased or
otherwise disposed of in reliance on this clause (f) after the Closing Date,
minus any proceeds of any such sale, transfer, lease or disposition after the
Closing Date that are in the form of or are applied by the Borrower or any



--------------------------------------------------------------------------------

 

58

Subsidiary within 180 days from the date of such sale, transfer, lease or
disposition to acquire, property, plant or equipment used or useful in the
businesses conducted by the Borrower and the Subsidiaries, is not in excess of
20% of the Borrower’s Consolidated Tangible Assets as of the Measurement Date,
(g) other sales, transfers, leases and dispositions the net cash proceeds of
which are applied to prepay Loans in accordance with Section 2.09; provided that
the Borrower shall simultaneously reduce the Commitments in accordance with
Section 2.07 by an amount at least equal to the amount of such net cash
proceeds, and (h) at any time when the ratio referred to in Section 6.07(a) as
of the Measurement Date shall have been less than 4.00 to 1.00, other sales,
transfers, leases and other dispositions.

SECTION 6.10. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any Subsidiary to, purchase, hold,
acquire (including pursuant to any merger or consolidation with any Person that
was not a wholly-owned Subsidiary prior thereto), make or otherwise permit to
exist any Investment in any other Person or any Acquisition, except:

(a) Permitted Investments;

(b) Investments existing on the Closing Date and set forth on Schedule 6.10 (but
not any additions thereto (including any capital contributions) made after the
Closing Date);

(c) Investments by the Borrower or any Subsidiary in the Borrower or any other
Subsidiary; provided that such subsidiaries are Subsidiaries prior to the making
of such investments;

(d) Investments made as a result of the receipt of noncash consideration from a
sale, transfer, lease or other disposition of any asset in compliance with
Section 6.09;

(e) Investments in the form of Hedging Agreements (i) entered into to hedge or
mitigate risks to which the Borrower or any other Subsidiary has actual exposure
(other than in respect of Equity Interests or Indebtedness of the Borrower or
any other Subsidiary) and (ii) entered into in order to effectively cap, collar
or exchange interest rates (from fixed to floating rates, from one floating rate
to another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary;

(f) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(g) payroll, travel and similar advances to directors, officers and employees of
Borrower or any Subsidiary to cover matters that are expected at the time of
such advances to be treated as expenses for accounting purposes and that are
made in the ordinary course of business;



--------------------------------------------------------------------------------

 

59

(h) loans or advances to directors, officers and employees of the Borrower or
any Subsidiary in the ordinary course of business; provided that the aggregate
amount of such loans and advances outstanding at any time shall not exceed
$500,000;

(i) Investments consisting of promissory notes evidencing obligations in respect
of accounts payable incurred in the ordinary course;

(j) other Investments in an aggregate amount not to exceed $15,000,000 made
during any fiscal year;

(k) up to $50,000,000 in the aggregate of Investments and Acquisitions not
permitted by the foregoing clauses (a) through (j) so long as at the time each
such Investment or Acquisition is acquired or made (A) no Event of Default shall
have occurred and be continuing or would result therefrom and (B) the Total
Leverage Ratio, giving pro forma effect to such Investment or Acquisition (and
any other Investment or Acquisition after the Measurement Date) and to any
related incurrence of Indebtedness as if they had occurred on the Measurement
Date, shall be less than 5.75:1.00;

(l) other Investments and Acquisitions not permitted by the foregoing clauses
(a) through (k) so long as at the time each such Investment or Acquisition is
acquired or made (A) no Event of Default shall have occurred and be continuing
or would result therefrom and (B) the Total Leverage Ratio, giving pro forma
effect to such Investment or Acquisition (and any other Investment or
Acquisition after the Measurement Date) and to any related incurrence of
Indebtedness as if they had occurred on the Measurement Date, shall be less than
5.00:1.00.

SECTION 6.11. Fiscal Year. The Borrower will not change its fiscal year to end
on a date other than December 31.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in or in connection with any Loan Document, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document, shall prove to have been
incorrect in any material respect when so made or deemed made;

(b) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall



--------------------------------------------------------------------------------

 

60

become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(c) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (b) above) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three Business Days;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), (b) or (e), Section 5.03 (with respect
to the Borrower’s existence) or Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(c) or (d), and such failure shall continue
unremedied for a period of five Business Days;

(f) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(b), (c), (d) or (e) above) and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent or any
Lender to the Borrower;

(g) the Borrower or any Subsidiary shall fail to make any payment of principal,
regardless of amount, in respect of any Material Indebtedness, when and as the
same shall become due and payable;

(h) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of the property or assets of the Borrower or a Material
Subsidiary, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Material Subsidiary or for a substantial part of the property or
assets of the Borrower or any Material Subsidiary; and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(j) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under Title 11 of the United States Code, as now constituted or hereafter
amended,



--------------------------------------------------------------------------------

 

61

or any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or petition described in clause
(i) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary or for a substantial part of the property or assets of the
Borrower or any Material Subsidiary, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(k) one or more judgments for the payment of money in an amount in excess of
$20,000,000 individually or $35,000,000 (in each case net of insurance coverage)
in the aggregate shall be rendered against the Borrower, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any property or assets of the Borrower or any Subsidiary to enforce any such
judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) any main transmitter license, permit or authorization issued to the Borrower
or any Subsidiary by the FCC shall be forfeited, revoked or not renewed, or any
proceeding with respect to any such forfeiture or revocation shall be instituted
by the FCC, where such forfeiture, revocation or non-renewal or such proceeding,
as the case may be, shall be reasonably likely to result in a Material Adverse
Effect;

(n) a Change in Control shall occur; or

(o) the Guarantee Agreement shall not for any reason be, or shall be asserted by
the Borrower or any Subsidiary Loan Party not to be, in full force and effect
and enforceable against the Subsidiary Loan Parties in all material respects in
accordance with its terms;

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders shall, by notice to the Borrower, take either or both of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other liabilities of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in any event with respect to the Borrower



--------------------------------------------------------------------------------

 

62

described in clause (i) or (j) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other liabilities of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

ARTICLE VIII

The Administrative Agent

Each Lender and the Issuing Bank hereby irrevocably appoints the Administrative
Agent as its agent and authorizes the Administrative Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated herein that the Administrative Agent is required
to exercise as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information related to the Borrower or
any of the Subsidiaries that is communicated to or obtained by it or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) or in the absence
of its own gross negligence or wilful misconduct as determined by a final and
nonappealable judgment of a court of competent jurisdiction. In addition, the
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to it by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity,



--------------------------------------------------------------------------------

 

63

enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it. The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through Affiliates or its or its Affiliates’
employees. The exculpatory provisions of the preceding paragraphs and the
provisions of Section 9.03 shall apply to any such sub-agent, to the Affiliates
of the Administrative Agent and any such sub-agent and to the directors,
officers, employees, agents and advisors of the Administrative Agent, any such
sub-agent and their respective Affiliates, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities of the Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders, the Issuing Bank and the Borrower. Upon any such resignation, the
Required Lenders, with the consent of the Borrower (which shall not be
unreasonably withheld) shall have the right to appoint a successor
Administrative Agent from among the Lenders. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, with the consent of the
Borrower (which shall not be unreasonably withheld), on behalf of the Lenders
and the Issuing Bank, appoint a successor Administrative Agent from among the
Lenders which shall be a bank with an office in The City of New York, having a
combined capital and surplus of at least $500,000,000 or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. After the Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Administrative Agent.



--------------------------------------------------------------------------------

 

64

Each Lender agrees (a) to reimburse the Administrative Agent, on demand, in the
amount of its pro rata share at the time reimbursement is sought (based on its
Commitment hereunder or, if the Commitments shall have expired or terminated,
based on its portion of the total Revolving Credit Exposures) of any expenses
incurred for the benefit of the Lenders or the Issuing Bank by the
Administrative Agent, including counsel fees and compensation of agents and
employees paid for services rendered on behalf of the Lenders, that shall not
have been reimbursed by the Borrower and (b) to indemnify and hold harmless the
Administrative Agent and any of its directors, officers, employees or agents, on
demand, in the amount of such pro rata share, from and against any and all
liabilities, taxes, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever that
may be imposed on, incurred by or asserted against it in its capacity as
Administrative Agent or any of them in any way relating to or arising out of
this Agreement or any action taken or omitted by it or any of them under this
Agreement, to the extent the same shall not have been reimbursed by the
Borrower; provided that no Lender shall be liable to the Administrative Agent or
any such other indemnified person for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of the Administrative Agent or any of its
directors, officers, employees or agents.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

The institutions named as Syndication Agent, as Co-Documentation Agents and as
Joint Lead Arrangers and Joint Bookrunners on the cover page of this Agreement
shall not, in their capacities as such, have any duties or responsibilities of
any kind under this Agreement.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax, as follows:



--------------------------------------------------------------------------------

 

65

(i) if to the Borrower, to it at 400 South Record Street, Dallas, TX 75202,
Attention of the Chief Financial Officer (Fax No. 214-977-6620) with a copy to
the General Counsel (Fax No. 214-977-4466);

(ii) if to the Administrative Agent or the Issuing Bank, to JPMorgan Chase Bank,
N.A. at Loan and Agency Services Group, 10 South Dearborn Street, Fl. 07,
Chicago, Illinois 60603, Attention of Teresita Siao (Fax No. 888-292-9533), with
a copy to JPMorgan Chase Bank, N.A., 2200 Ross Ave, 3rd Floor TX1-2903 Dallas,
TX, 75201, Attention of Brandon Watkins (Fax No. 214-965-2044); and

(iii) if to any other Lender, to it at its address (or fax number) set forth in
its Administrative Questionnaire.

(b) Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt if
delivered by hand or overnight courier service or sent by fax or on the date
five Business Days after dispatch by certified or registered mail if mailed,
except that notices and communications to the Administrative Agent pursuant to
Article II shall be deemed to have been given only when received by the
Administrative Agent.

(c) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on Intralinks
or a similar electronic transmission system to which the Borrower has access
(the “Platform”). The Platform is provided “as is” and “as available”. None of
the Administrative Agent or any of its Related Parties warrants, or shall be
deemed to warrant, the adequacy of the Platform and each expressly disclaims
liability for errors or omissions in the Communications other than those
resulting from the gross negligence or willful misconduct of the Administrative
Agent or any of its Related Parties. No warranty of any kind, express, implied
or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made, or shall be deemed to be made, by the
Administrative Agent or any of its Related Parties in connection with the
Communications or the Platform.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
the Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.



--------------------------------------------------------------------------------

 

66

(b) Except as expressly provided in Section 2.07(d), none of this Agreement, any
provision hereof, any other Loan Document or any provision thereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders; provided
that (i) any provision of this Agreement or any other Loan Document may be
amended by an agreement in writing entered into by the Borrower and the
Administrative Agent to cure any omission, defect or inconsistency so long as,
in each case, (A) such amendment does not adversely affect the rights of any
Lender or (B) the Lenders shall have received at least five Business Days’ prior
written notice thereof and the Administrative Agent shall not have received,
within five Business Days of the date of such notice to the Lenders, a written
notice from the Required Lenders stating that the Required Lenders object to
such amendment and (ii) that no such agreement shall (A) increase the Commitment
of any Lender without the written consent of such Lender, (B) reduce the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby (other than, in the case of interest or fees, as a
result of any change in the definition of the term “Total Leverage Ratio” or in
any components thereof), (C) postpone the scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (D) change Section 2.16(b)
or 2.16(c) in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of each Lender (E) change any of
the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
in order to waive, amend or modify any rights hereunder or grant any consent
hereunder, without the written consent of each Lender or (F) release all or
substantially all the Subsidiary Loan Parties from their obligations under the
Guarantee Agreement (other than in accordance with the terms of Section 9.16)
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Issuing Bank hereunder without the prior written
consent of the Administrative Agent or the Issuing Bank, as the case may be.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower agrees to pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
Cravath, Swaine & Moore LLP, counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender,
including the reasonable fees, charges and disbursements of any counsel for the



--------------------------------------------------------------------------------

 

67

Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement.

(b) The Borrower agrees to indemnify the Administrative Agent, the Issuing Bank,
each Lender, and their respective Related Parties (each such Person being called
an “Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit, or
the use of the proceeds thereof (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
the Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of the Subsidiaries, or (iv) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee (but shall be available to
the extent they are determined to have resulted from, in whole or in part, the
simple negligence of such Indemnitee).

(c) To the extent permitted by applicable law, the Borrower agrees not to
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit, or the use of the proceeds thereof.

(d) All amounts due under this Section shall be payable no later than 10 days
after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto and their respective successors
and assigns permitted hereby (including any Affiliate of the Issuing Bank that
issues any Letter of Credit)) any legal or equitable right, remedy or claim
under or by reason of this Agreement.



--------------------------------------------------------------------------------

 

68

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (i) each of
(A) the Administrative Agent, (B) the Issuing Bank and (C) except in the case of
an assignment to a Lender or an Affiliate of a Lender or an assignment during
the continuance of an Event of Default, the Borrower, must give their prior
written consent to such assignment (which consent shall not be unreasonably
withheld or delayed); provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten Business Days after having
received notice thereof, (ii) except in the case of an assignment to a Lender or
an Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment, the amount of the Commitment or, if the
Commitment of such Lender has terminated, the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 (or such lesser amount as the Borrower
and the Administrative Agent may agree), (iii) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement, (iv) the Lenders party to each such
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500, and
(v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. Upon acceptance and
recording pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Assumption, which effective date
shall be at least five Business Days after the execution thereof, the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 9.03).

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed



--------------------------------------------------------------------------------

 

69

Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b)
above and any written consent to such assignment required by paragraph
(b) above, the Administrative Agent shall (i) accept such Assignment and
Assumption, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Lenders. No assignment shall be
effective unless it has been recorded in the Register as provided in this
paragraph (d).

(e) Any Lender may, without the consent of the Borrower, the Issuing Bank or the
Administrative Agent, sell participations to one or more banks or other entities
(“Participants”) in all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in clause (ii) of the first proviso to Section 9.02(b) that affects
such Participant. The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.13, 2.14 and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided, that a Participant shall not be entitled to receive any
greater payment under Section 2.13 or 2.15 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.15
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 2.15(f) as though it were a Lender. In connection with any sale of a
participation pursuant to this paragraph, the selling Lender shall obtain from
the Participant an undertaking to be bound by the provisions of Section 9.12.
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with paragraph (b) above shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with this paragraph.

(f) Each Lender that sells a participation shall, acting solely for this purpose
as an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations hereunder or under
any other Loan Document (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments,



--------------------------------------------------------------------------------

 

70

Loans, Letters of Credit or its other obligations hereunder or under any other
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining any
Participant Register.

(g) Any Lender may at any time assign all or any portion of its rights under
this Agreement to a Federal Reserve Bank to secure extensions of credit by such
Federal Reserve Bank to such Lender; provided that no such assignment shall
release a Lender from any of its obligations hereunder or substitute any such
Federal Reserve Bank for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the Lenders and shall survive the
execution and delivery of this Agreement and the making of any Loans and the
issuance of any Letters of Credit, regardless of any investigation made by the
Lenders or on their behalf and notwithstanding that the Administrative Agent,
the Issuing Bank or any Lender may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or been terminated.
The last sentence of the definition of “Applicable Percentage” in Section 1.01
and the provisions of Sections 2.13, 2.14, 2.15, 9.03 and 9.12 shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans or the expiration
or termination of the Letters of Credit, the Commitments, this Agreement or any
provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof (but do not supersede any
provisions of any commitment letter that by the terms of such document survive
the termination thereof or the execution and delivery of this Agreement, all of
which provisions shall remain in full force and effect). Delivery of an executed
counterpart of a signature page of this Agreement by fax or other electronic



--------------------------------------------------------------------------------

 

71

transmission, including in .PDF format, shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.



--------------------------------------------------------------------------------

 

72

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. (a) The Administrative Agent, the Issuing Bank
and each of the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any generally recognized self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or to any direct or actual
counterparty (and its advisor) to any swap or derivative transaction entered
into by the Borrower without violating the terms of this Agreement, (g) with the
consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its business including any potential
acquisition or proposed business transaction, other than any such information
that is available to the Administrative Agent, the Issuing Bank or any Lender on
a



--------------------------------------------------------------------------------

 

73

nonconfidential basis prior to disclosure by the Borrower; provided that, in the
case of information received from the Borrower after the Closing Date (other
than information obtained by any Lender in the course of examining the books or
records of the Borrower or any Subsidiary as permitted by Section 5.06) such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

(b) Each Lender acknowledges that Information furnished to it pursuant to this
Agreement may include material non-public information concerning the Borrower
and its Related Parties or the Borrower’s securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.

(c) All information, including requests for waivers and amendments, furnished by
the Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain material non-public information about the Borrower and its Related
Parties or the Borrower’s securities. Accordingly, each Lender represents to the
Borrower and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with its requirements.



--------------------------------------------------------------------------------

 

74

SECTION 9.15. No Fiduciary Relationship. The Borrower, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders, the Issuing Bank and their Affiliates, on the
other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders, the Issuing Bank or their Affiliates, and no such duty will
be deemed to have arisen in connection with any such transactions or
communications.

SECTION 9.16. Release of Guarantees. A Subsidiary Loan Party shall automatically
be released from its obligations under the Guarantee Agreement (a) as provided
in the Guarantee Agreement and (b) upon the consummation of any transaction
permitted by this Agreement as a result of which such Subsidiary Loan Party
ceases to be a Subsidiary; provided that, if so required by this Agreement, the
Required Lenders shall have consented to such transaction and the terms of such
consent shall not have provided otherwise. In connection with any release
pursuant to this Section, the Administrative Agent shall execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents and take all such
actions that such Loan Party shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section shall be without recourse to or warranty by the Administrative Agent.

SECTION 9.17. Non-Public Information. Each Lender acknowledges that all
information furnished to it pursuant to this Agreement by or on behalf of the
Borrower and relating to the Borrower, the Subsidiaries or their businesses may
include material non-public information concerning the Borrower and the
Subsidiaries and their securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with such procedures
and applicable law, including Federal, state and foreign securities laws.

All such information, including requests for waivers and amendments, furnished
by the Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain material non-public information concerning the Borrower and the
Subsidiaries and their securities. Accordingly, each Lender represents to the
Borrower and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal, state and foreign securities
laws.

SECTION 9.18. Existing Credit Agreement. Each of the parties hereto agrees that,
upon the satisfaction of the condition set forth in Section 4.01(a) and the
execution and delivery of consents to the transactions provided for in
paragraphs (a) and (b) below by Lenders under and as defined in the Existing
Credit Agreement that, together with the Lenders party hereto, constitute the
“Required Lenders” under and as



--------------------------------------------------------------------------------

 

75

defined in the Existing Credit Agreement, the following amendments to the
Existing Credit Agreement shall occur in the order set forth below:

(a) The “Commitments” under and as defined in the Existing Credit Agreement
shall be terminated;

(b) The “Lenders” under and as defined in the Existing Credit Agreement that are
not Lenders under this Agreement shall cease to be parties to the Existing
Credit Agreement and shall have no further obligations thereunder (but shall
continue, as provided in Section 9.05 of the Existing Credit Agreement, to have
the benefit of the last sentence of the definition of “Applicable Percentage” in
Section 1.01 of such Agreement and the provisions of Sections 2.14, 2.15, 2.16,
9.03 and 9.12 of such Agreement, in each case in respect of matters relating to
the period before they shall have ceased to be parties to the Existing Credit
Agreement); and

(c) Upon the satisfaction of the conditions set forth in Section 4.01(b) through
(h), the Existing Credit Agreement shall be amended and restated in the form of
this Agreement, each Lender that was not a party to the Existing Credit
Agreement will become a party to and a Lender under this Agreement and each
Lender shall have the Commitment set forth opposite its name in Schedule 2.01.

[Signature Pages to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BELO CORP., by:   /s/ Carey P. Hendrickson

Name:

  Carey P. Hendrickson

Title:

 

Senior Vice President, Chief

Financial Officer and Treasurer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative
Agent and Issuing Bank,

by:   /s/ Brandon K. Watkins

Name:

  Brandon K. Watkins

Title:

  Vice President



--------------------------------------------------------------------------------

SUNTRUST BANK, by:   /s/ Andrew Cozewith

Name:

  Andrew Cozewith

Title:

  Director



--------------------------------------------------------------------------------

Name of Institution: ROYAL BANK OF CANADA         by   /s/ Kamran Khan   Name:
Kamran Khan   Title: Authorized Signatory

 

For any Institution requiring a second signature line:         by       Name:  
Title:



--------------------------------------------------------------------------------

Name of Institution: Capital One N.A.         by   /s/ Shannan Pratt   Name: Mr.
Shannan Pratt   Title: Senior Vice President

 

For any Institution requiring a second signature line:         by       Name:  
Title:



--------------------------------------------------------------------------------

Name of Institution: The Northen Trust Company         by   /s/ Morgan A. Lyons
  Name: Morgan A. Lyons   Title: Senior Vice President

 

For any Institution requiring a second signature line:         by       Name:  
Title:



--------------------------------------------------------------------------------

Name of Institution: FIFTH THIRD BANK         by   /s/ Brian Anderson   Name:
Brian Anderson   Title: Vice President

 

For any Institution requiring a second signature line:         by       Name:  
Title:



--------------------------------------------------------------------------------

Name of Institution: Branch Banking and Trust Company         by   /s/ Sarah
Bryson   Name: Sarah Bryson   Title: Vice President

 

For any Institution requiring a second signature line:         by       Name:  
Title: